 

EXHIBIT 10.42

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of the 29th day of
January 2001, by and between Saks Incorporated, a Tennessee corporation (the
“Company”), and George Jones (the “Executive”).

 

Company and Executive agree as follows:

 

1.    Employment Period.    Commencing on March 1, 2001, (such date being
referred to herein as the “Start Date”), Company hereby agrees to employ and
continue in its employ the Executive as President and Chief Executive Officer of
the “Department Store Group” of the Company and Executive hereby accepts such
employment and agrees to remain in the employ of the Company, for the period
commencing on the Start Date of this Agreement and ending on the third
anniversary of the Start Date (the “Employment Period”); provided that
commencing on the first anniversary following the Start Date, and on each
anniversary thereafter (the most recent of such dates is herein referred to as
the “Renewal Date”), the Employment Period shall be automatically extended so as
to terminate three years from such Renewal Date, unless at least 14 days prior
to any Renewal Date, the Company or the Executive shall give notice to the other
than the Employment Period shall not be further extended.

 

2.    Duties.

 

(a)    Executive’s Position.    Executive shall report directly to the Chief
Executive Officer of the Company on a continuing and uninterrupted basis,
subject to Section 2(c). Company’s Board of Directors, consistently with its
fiduciary duties, shall nominate Executive for election to Company’s Board of
Directors and Executive shall be re-elected as a member of such Board upon any
expiration of each term as a director during the Employment Period. Not later
than 18 months after the Start Date, Company shall give Executive the title of
President and Chief Operating Officer of Company. Executive’s duties,
responsibilities, and authority shall include (i) overseeing all of the
Department Store Group’s operating divisions, and (ii) overseeing of all
marketing, merchandising and planning functions.

 

(b)    Full Time.    During the Employment Period, Executive shall devote
substantially all of his working time, energies, and skills to the benefit of
Company’s business. Executive agrees to serve Company diligently and to the best
of his ability and to use his best efforts to follow the policies and directions
of Company’s Chief Executive Officer and Board of Directors except for (i)
services on corporate, civic or charitable boards or committees not
significantly interfering with the performance of his duties hereunder; (ii)
periods of vacation and sick leave to which he is entitled; (iii) the management
of personal investments and affairs, and (iv) a ninety (90) day “availability”
for consulting arrangement with Executive’s current employer. Executive’s place
of business shall be Birmingham, Alabama, and Executive shall not be transferred
outside of such area without the Executive’s consent, except for normal business
travel.

 

(c)    Contemplated Spin-Off Transaction.    The Company’s Board of Directors on
July 19, 2000 approved a spin-off transactions whereby either Saks Fifth Avenue
and its related businesses (the “Saks Fifth Business”) or the Proffitts, Mc
Rae’s, Younkers, Parisian,

 

1



--------------------------------------------------------------------------------

 

Herberger’s, Bergners, and Carson Pirie Scott and their related businesses (the
“Department Store Group”) will become a separate publicly held company (the
“Spin-off Transaction”). In the event that a Spin-off Transaction is
consummated, the Company agrees that Executive shall be named as the Chief
Executive Officer of the entity which makes up the Department Store Group. As
Chief Executive Officer of such entity, Executive will report to directly to the
Board of Directors or the Chairman of the Board of the Company.

 

3.    Compensation.

 

Executive’s compensation and benefits under this Agreement shall be as follows:

 

(a)    Base Salary.    During the Employment Period, the Company shall pay
Executive a base salary (“Base Salary”) at a rate of no less than $900,000 per
year. Executive’s Base Salary shall be paid in installments in accordance with
Company’s normal payment schedule for its senior management. All payments shall
be subject to the deduction of payroll taxes and similar assessments as required
by law. The Base Salary shall be reviewed at least every two years following the
Start Date and may be increased at any time and from time to time by action of
the Board of Directors of the Company or any individual having authority to take
such action in accordance with the Company’s regular practices. Any increase in
the Base Salary shall not serve to limit or reduce any other obligation of the
Company hereunder and, after any such increase, the Base Salary shall not be
reduced.

 

(b)    Bonus.    In addition to the Base Salary, Executive shall be eligible for
a yearly cash bonus based upon his performance in accordance with specific
annual objectives, set in advance, all as approved by the Chief Executive
Officer and the Human Resources Committee of the Board of Directors.

 

(i)    For fiscal year 2001, Executive’s bonus shall be no less than $900,000.
For fiscal years after 2001, Executive’s bonus shall be at least a sum
sufficient so that, when added to Executive’s Base Salary for that fiscal year,
Executive’s total cash compensation shall be no less than $1,600,000. Such Bonus
shall be paid within 90 days of the close of the Company’s fiscal year.

 

(ii)    In accordance with Company policy, Executive must be employed on the
date bonuses are paid in order to receive a bonus.

 

(c)    Incentive, Savings and Benefit Plans.    In addition to the Base Salary
and the Bonus, during the Employment Period the Executive shall be entitled to
participate in all incentive and savings plans and programs, including, but not
limited to, 401(k) plans, deferred income plans, and retirement plans, as may be
in effect from time to time with respect to executives employed by the Company
at the Executive’s level. The Executive and/or his family, as the case may be,
shall be entitled to receive all amounts which he or his family is or would have
been entitled to receive as benefits under all medical, dental, vision,
disability, group life, flex-life, associate discount, accidental death and
travel accident insurance plans and programs of the Company in which the
Executive is a participant as in effect from time to time with respect to senior
executives employed by the Company.

 

2



--------------------------------------------------------------------------------

 

(d)    Option Grant.    On the Start Date, and as an inducement to Executive to
enter into this Agreement, Executive shall be granted a non-qualified option
(“Option”) to purchase 1,000,000 shares of Company common stock at an option
price equal to the closing price of the Company’s common stock at the close of
business on such date of employment (the “Grant Date”), as reported in the Wall
Street Journal. The Option shall be granted pursuant to the Company’s 1997
Amended and Restated Stock-Based Incentive Plan (“1997 Plan”), and shall be
subject to the terms and conditions thereof. The Option shall be exercisable at
the following times: to the extent of 20% on the 6 month anniversary of
Executive’s Start Date, 20% on the first year anniversary of the Start Date, 20%
on the second year anniversary of the Start Date, 20% on the third year
anniversary of the Start Date, and 20% on the fourth anniversary of the Start
Date. The Option may be exercised up to 10 years from the Grant Date, and any
portion not exercised by that time shall expire.

 

As long as Executive remains employed by Company, Executive shall be granted
further non-qualified options for 400,000 shares of the Company’s common stock
on the first anniversary of the Start Date, and not less than 250,000 shares on
his second and third anniversaries of employment. Those option grants will be
priced at the closing price on each date of grant and will have similar 4-year
vesting schedules and 10-year terms.

 

(e)    Stock Award.    Company shall award Executive 100,000 shares of Company
common stock on the third anniversary of his employment (“Stock Award”) provided
that he remains employed by Company on that date. Such common stock will be
issued (i) pursuant to a registration statement a declared effective by the
Securities and Exchange Commission (“SEC”) and (ii) without any sale or transfer
restrictions. Should any change be made to the common stock of the Company after
the Start Date by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding common stock as a class without the Company’s receipt of
consideration prior to the Stock Award, appropriate adjustments shall be made in
order to prevent the dilution of benefits hereunder pursuant to the applicable
provisions of the 1997 Plan.

 

(f)    Supplemental Insurance and Benefits.    In addition to the benefits
provided in Section 3(c) above, Company shall provide Executive with a long-term
disability insurance with a benefit at $30,000 per month and life insurance with
a $l million death benefit. Company shall also provide, either directly or
through an insurance product, coverage of up to $100,000 per year for medical
expenses of Executive and his family not otherwise covered by Company’s general
health plan.

 

(g)    Business Expenses.    During the Employment Period, the Executive shall
be entitled to receive prompt reimbursement for all reasonable travel and
entertainment expenses incurred by the Executive in accordance with the policies
and practices of the Company as in effect from time to time with respect to
senior executives employed the Company.

 

(h)    Fringe Benefits.    The Executive shall be entitled to fringe benefits,
commensurate with those available to comparable senior executives employed by
the Company. The Company shall pay Executive’s financial advisory and legal
counseling expenses incurred with regard to this Agreement in an amount not to
exceed $18,000.

 

3



--------------------------------------------------------------------------------

 

(i)    Vacation.    During the Employment Period, the Executive shall be
entitled to paid vacation of four weeks per year.

 

(j)    Relocation Expenses.    The Company shall pay all costs and expenses of
the Executive in connection with the relocation of Executive and his family
(including his former wife) from Los Angeles, California to Birmingham, Alabama
pursuant to that letter agreement dated January 17, 2001 from the Company’s
Director of Human Resources (the “Relocation Letter”). Any payments made by
Company, as Relocation Expenses shall be subject to a Gross-Up Payment (as
herein defined) on any taxes incurred by Executive with respect to any such
Relocation Benefits.

 

(k)    Office; Support Staff.    During the Employment Period, Executive shall
be provided with an office or offices of a size and with furnishings and
secretarial and support assistance appropriate to his position and duties under
this Agreement.

 

(l)    Directors and Officers Insurance.    The Company agrees to include
Executive as an “insured party” in the coverage of its Directors and Offices
Insurance, applicable generally to directors and officers of the Company, during
the Employment Term.

 

4.    Termination.    This Agreement is intended to be “evergreen” for three
years, and may only be terminated as follows:

 

(a)    Death or Disability.    This Agreement shall terminate automatically upon
the Executive’s death. Company may terminate this Agreement, after having
established the Executive’s Disability, by giving to the Executive a written
Notice of Termination stating its intention to terminate his employment with the
Company effective on the 14th day after receipt of such notice (the “Disability
Effective Date”). For purposes of this Agreement, the Executive’s Disability
shall occur and shall be deemed to have occurred only when the Executive becomes
entitled to receive disability benefits under the Company’s Long-Term Disability
Plan for exempt employees and the Supplemental Insurance provided for in Section
3(f) of this Agreement.

 

(b)    Cause.    The Company may terminate the Executive’s employment for
“Cause.” For purposes of this Agreement “Cause” means and is strictly limited
to: (i) the conviction of Executive, after all applicable rights of appeal have
been exhausted or waived, for any crime that materially discredits the Company
or is materially detrimental to the reputation or goodwill of the Company; (ii)
commission of any material act or acts of fraud or dishonesty on the Executive’s
part which are intended to result in his substantial personal enrichment at the
expense or detriment of the Company; (iii) repeated violations by the Executive
of his obligations under Section 2 of this Agreement which are demonstrably
willful and deliberate on the Executive’s part and which resulted in material
injury to the Company; as so determined by the Human Resources Committee of the
Company’s Board of Directors and further provided that, in each case, the
Executive has received written notice of the described activity, has been
afforded a reasonable opportunity to cure or correct the activity described in
the notice, and has failed to substantially cure, correct or cease the activity,
as appropriate.

 

4



--------------------------------------------------------------------------------

 

(c)    Good Reason.    The Executive may terminate his employment at any time
for “Good Reason”. For purposes of this Agreement, “Good Reason” means the
reasonable determination by the Executive that any one or more of the following
have occurred:

 

(i)    a mandatory relocation from the Birmingham, Alabama area;

 

(ii)    any failure by the Company to comply with any of the provisions of
Section 3 of this Agreement, other than an insubstantial and inadvertent failure
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

(iii)    any failure by the Company to name the Executive to the office of Chief
Executive Officer in the event of a Spin-off Transaction; or

 

(iv)    a reduction in duties or status as a result of or after a Change in
Control.

 

(d)    Change of Control.    A “Change of Control” shall be deemed to have
occurred if:

 

(i)    Any person or entity, including a “group” as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended, other than Company, a
subsidiary of Company, or any employee benefit plan of Company or its
subsidiaries, becomes the beneficial owner of Company’s securities having 25
percent or more of the combined voting power of the then outstanding securities
of Company that may be cast for the election for directors of Company (other
than as a result of an issuance of securities initiated by Company in the
ordinary course of business);

 

(ii)    As the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions, less than a majority
of the combined voting power of the then outstanding securities of Company or
any successor corporation or entity entitled to vote generally in the election
of directors of Company or such other corporation or entity after such
transaction, are held in the aggregate by holders of Company’s securities
entitled to vote generally in the election of directors of Company immediately
prior to such transactions; or

 

(iii)    During any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board of Directors of Company cease
for any reason to constitute at least a majority thereof, unless the election,
or the nomination for election by Company’s stockholders, of each director of
Company first elected during such period was approved by a vote of at least
two-thirds of the directors of Company then still in office who were directors
of Company at the beginning of any such period.

 

“Spin-off Transaction” shall not be deemed to be a “Change in Control.”

 

(e)    Potential Change in Control.    A “Potential Change in Control” means the
happening of any of the following:

 

5



--------------------------------------------------------------------------------

 

(i)    The approval by stockholders of an agreement by Company, the consummation
of which would result in a Change of Control of Company; or

 

(ii)    The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than Company, wholly-owned subsidiary thereof or
any employee benefit plan of Company or its subsidiaries (including any trustee
of such plan acting as trustee)) of securities of Company representing 5 percent
or more of the combined voting power of the Company’s outstanding securities and
the adoption by the Board of Directors of Company of a resolution to the effect
that a Potential Change in Control of Company has occurred for purposes of this
Agreement.

 

(f)    Notice of Termination.    Any termination of the Executive’s employment
by the Company for Cause or following a Change of Control or by the Executive
for Good Reason shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 9(a) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon; (ii) except in the event of a termination following a Change of Control,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and (iii) specifies the Date of Termination (defined below).

 

(g)    Date of Termination.    “Date of Termination” means the Date of actual
receipt of the Notice of Termination or any later Date specified therein (but
not more than fifteen (15) days after the giving of the Notice of Termination),
as the case may be; provided that (i) if the Executive’s employment is
terminated by the Company for any reason other than Cause or Death or
Disability, the Date of Termination is the Date on which the Company notifies
the Executive of such termination; (ii) if the Executive’s employment is
terminated due to Disability, the Date of Termination is the Disability
Effective Date; and (iii) if the Executive’s employment is terminated due to the
Executive’s death, the Date of Termination shall be the date of death.

 

5.    Obligations of The Company upon Termination.    The Executive shall be
entitled to the following benefits on or after the Date of Termination:

 

(a)    In the event that Executive’s employment is terminated for any reason or
no reason, Executive agrees to resign as an officer and/or director of Company
(or any of its subsidiaries or affiliates), effective as of the Date of
Termination, and Executive agrees to return to Company upon such Termination any
of the following which contain confidential information: all documents,
instruments, papers, facsimiles, and computerized information which are the
property of Company or such subsidiary or affiliate.

 

(b)    Death.    If the Executive’s employment is terminated by reason of the
Executive’s death, this Agreement shall terminate without further obligations by
the Company to the Executive’s legal representatives under this Agreement other
than those obligations accrued hereunder or under the terms of any applicable
Company plan or program which takes effect at the date of his death or as
otherwise provided in this Section 5(b). In such event, Executive’s legal
representative shall have (i) the right to exercise any unexercised stock
options pursuant to the Company’s 1997 Plan, (ii) all 100,000 shares of common
stock awarded under Section 3(e)

 

6



--------------------------------------------------------------------------------

 

above shall be awarded if those shares have not already been awarded, and (iii)
any rights which Executive on Executive’s estate or dependants may have under
COBRA or any other federal or state law which are derived independent of this
Agreement by reason of his participation in any employee benefit arrangement or
plan maintained by the Company.

 

(c)    Disability.    If the Executive’s employment is terminated by reason of
the Executive’s Disability, the Executive shall be entitled to receive after the
Disability Effective Date (i) disability benefits provided by the Company to
disabled executives and/or their families and (ii) those other benefits
described in this Section 5(c). In such event, Executive’s legal representative
shall have (i) the right to exercise any unexercised stock options pursuant to
the Company’s 1997 Plan, (ii) all 100,000 shares of common stock awarded under
Section 3(e) above shall be awarded if those shares have not already been
awarded, and (ii) any rights which Executive on Executive’s estate or dependants
may have under COBRA or any other federal or state law which are derived
independent of this Agreement by reason of his participation in any employee
benefit arrangement or plan maintained by the Company.

 

(d)    Cause.    If the Executive’s employment is terminated for Cause or if the
Executive terminates his employment without Good Reason, the Company shall pay
the Executive his full Base Salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, the Company shall have no
further obligations to the Executive under this Agreement.

 

(e)    Good Reason; Other Than for Cause or Death or Disability.    If the
Company terminates the Executive’s employment other than for Cause or Death or
Disability or the Executive terminates his employment for Good Reason (in each
case, other than within 18 months following a Change of Control):

 

(i)    Company shall pay to the Executive in a lump sum as soon as practicable
after the Date of Termination the aggregate of the following amounts:

 

(A)    if not theretofore paid, the Executive’s Base Salary through the Date of
Termination at the rate in effect at the time of Notice of Termination was
given;

 

(B)    a current year Bonus prorated to reflect the total number of days the
Executive is employed in the year in which termination occurs notwithstanding
Section 3(b)(ii);

 

(C)    $3.2 million, which is two times the sum of the Executive’s guaranteed
minimum Base Salary and minimum Bonus, notwithstanding Section 3(b)(ii), but
without proration.

 

(ii)    Stock Options granted to the Executive under the Company’s 1997 Plan or
any successor plans (the “Stock Option Plans”) which options have been granted
for more than six months shall become immediately exercisable and the Executive
shall have a period of 90 days following the Date of Termination (but in no
event past the expiration of the term of the option grant) to exercise all
options granted under the Stock Option Plans then exercisable or which become
exercisable pursuant to this clause (ii) and a pro-rata number of the

 

7



--------------------------------------------------------------------------------

 

100,000 shares of common stock awarded under Section 3(e) above if those shares
have not already been awarded.

 

(iii)    Company shall, promptly upon submission by the Executive of supporting
documentation, pay or reimburse to the Executive any costs and expenses paid or
incurred by the Executive which would have been payable under Section 3(g) if
his employment had not terminated.

 

(iv)    Until the earlier of (x) the third anniversary of the Date of
Termination or (y) the date the Executive accepts other employment, the Company
shall provide to the Executive at the Company’s expense medical, dental, vision,
disability, group life insurance and any supplemental insurance benefits with
the coverage in effect immediately prior to the Date of Termination (the last 18
months of the Executive’s coverage under any such insurance coverages shall be
deemed to be participation under an election to continue such benefits under the
Consolidated Omnibus Budget Reconciliation Act at the Company’s expense);

 

(v)    Until the 18 month anniversary of the Date of Termination, the Company
shall provide to the Executive at the Company’s expense coverage under the
Company’s Directors and Officers Insurance.

 

(f)    Change of Control.    If, within 18 months following a Change of Control,
the Executive terminates his employment for Good Reason or the Company or the
surviving entity terminates the Executive’s employment other than for Cause or
Death or Disability, the Company shall pay to the Executive in a lump sum in
cash within 30 days after the Date of Termination the aggregate of the amounts
set forth in Sections 5(e)(i), 5(e)(ii), 5(e)(iii), 5(e)(iv) and 5(e)(v). In
addition, Executive shall vest in the Company’s Supplemental Savings Plan at the
retirement rate.

 

(g)    Gross-Up Payment.    If it is determined that any payment or distribution
by the Company to the Executive pursuant to either Section 5(e) or Section 5(f)
(determined without regard to any additional payments required pursuant to this
sentence) (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), as an
“excess parachute payment” under Section 280(G)(b) of the Code, or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive with respect to each Payment an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

 

 

8



--------------------------------------------------------------------------------

 

6.    Non-competition; Unauthorized Disclosure.

 

(a)    Non-competition.    During the Employment Period, and for a period of one
year thereafter, Executive:

 

(i)    shall not engage in any activities, whether as employer, proprietor,
partner, stockholder (other than the holder of less than 5% of the stock of a
corporation the securities of which are traded on a national securities exchange
or in the over-the-counter market), director, officer, employee or otherwise, in
competition with (i) the businesses conducted at the date hereof by Company or
any subsidiary or affiliate, or (ii) any business in which Company or any
subsidiary or affiliate is substantially engaged at any time during the
Employment Period; and

 

(ii) shall not induce or attempt to persuade any employee of Company or any of
its divisions, subsidiaries or then present affiliates to terminate their
employment relationship.

 

(b)    Unauthorized Disclosure.    During the Employment Period, and for a
further period of one year thereafter, Executive shall not, except as required
by any court or administrative agency, without the written consent of the Board
of Directors, or a person authorized thereby, disclose to any person, other than
an employee of Company or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by Executive of his duties as an
executive for Company, any confidential information obtained by him while in the
employ of Company; provided, however, that confidential information shall not
include any information now known or which becomes known generally to the public
(other than as a result of unauthorized disclosure by Executive).

 

(c)    Scope of Covenants; Remedies.    The following provisions shall apply to
the covenants of Executive contained in this Section 6:

 

(i)    the covenants contained in Section 6(a) shall apply within all the
territories in which Company or its affiliates or subsidiaries are actively
engaged in the conduct of business while Executive is employed under this
Agreement;

 

(ii)    without limiting the right of Company to pursue all other legal and
equitable remedies available for violation by Executive of the covenants
contained in this Section 6, it is expressly agreed by Executive and Company
that such other remedies cannot fully compensate Company for any such violation
and that Company shall be entitled to injunctive relief to prevent any such
violation or any continuing violation thereof;

 

(iii)    each party intends and agrees that if, in any action before any court
or agency legally empowered to enforce the covenants contained in this Section
6, any term, restriction, covenant or promise contained therein is found to be
unreasonable and accordingly unenforceable, then such term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or agency; and

 

(iv)    the covenants contained in this Section 6 shall survive the conclusion
of Executive’s employment by Company.

 

9



--------------------------------------------------------------------------------

 

7.    Non-exclusivity of Rights.    Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program from time to time provided by the Company and
for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any stock option or
other agreement with the Company. Except as otherwise provided herein, amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan or program of the Company at or subsequent to the Date of
Termination shall be payable in accordance with such plan or program.

 

8.    Set Off.    Except as provided herein, the Company’s obligation to make
the payments provided for in this Agreement shall not be affected by any right
of set-off, counterclaim, recoupment, or failure to mitigate which the Company
may assert against the Executive with the exception of amounts due from the
Executive of a determinable amount.

 

9.    General Provisions.

 

(a)    Notices.    Any notice to be given hereunder by either party to the other
may be effected in writing by personal delivery, mail, electronic mail,
overnight courier, or facsimile. Notices shall be addressed to the parties at
the addresses set forth below, but each party may change his or its address by
written notice in accordance with this Section 9(a). Notices shall be deemed
communicated as of the actual receipt or refusal of receipt.

 

If to Executive:

    

George Jones

750 Lakeshore Parkway

Birmingham, AL 35211

With a copy to:

    

Buchalter, Nemer, Fields & Younger, P.C.

Suite 2400

601 South Figueroa Street

Los Angeles, CA 90017

Attn: Stuart D. Buchalter, Esq.

If to Company:

    

Office of the General Counsel

Saks Incorporated

750 Lakeshore Parkway

Birmingham, AL 35211

 

(b)    Partial Invalidity.    If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall, nevertheless, continue in full force and without
being impaired or invalidated in any way.

 

(c)    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.

 

(d)    No Conflicting Agreement.    By signing this Agreement, Executive
warrants that, apart from a letter agreement dated June 29, 1998, with his
current employer, a

 

10



--------------------------------------------------------------------------------

 

copy of which has been provided to the Company on a confidential basis, he is
not a party to any restrictive covenant, agreement or contract which limits the
performance of his duties and responsibilities under this Agreement or under
which such performance would constitute a breach.

 

(e)    Indemnification.    Company shall indemnify and hold harmless Executive
from and against any claim brought by his former employer under such letter
agreement dated June 29, 1998.

 

(f)    Attorney’s Fees after a Change in Control.    If Executive brings any
action to enforce his purported rights under this Agreement after a Change in
Control, Company shall reimburse Executive for his reasonable costs, including
attorney’s fees, incurred. Company shall reimburse Executive as the costs are
incurred and without regard to the outcome of the action.

 

(g)    Non-exclusivity of Rights.    Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program from time to time provided by Company and for
which Executive may qualify. Except as otherwise provided herein, amounts which
are vested benefits or which Executive is otherwise entitled to receive under
any plan or program of Company at or subsequent to the termination of
Executive’s employment shall be payable in accordance with such plan or program.

 

(h)    Amendment; Waiver.    This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, except for
relocation matters addressed in the Relocation Letter, and may be amended,
modified or changed only by a written instrument executed by the Executive and
the Company. No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged. Any such written
waiver will be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.

 

(i)    Headings.    The Section, paragraph, and subparagraph headings are for
convenience or reference only and shall not define or limit the provisions
hereof.

 

(j)    Successors.

 

(i)    This Agreement is personal to the Executive and shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representative.

 

(ii)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

“COMPANY”

 

Saks Incorporated

By:

 

--------------------------------------------------------------------------------

   

Brian J. Martin

Executive Vice President

           

“EXECUTIVE”

         

--------------------------------------------------------------------------------

   

George Jones

 

 

 

 

 

 

12